          Case 4:20-cv-00335-SHR Document 12 Filed 08/25/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Janice Hennessy-Waller, et al.,                 No. CV-20-00335-TUC-SHR
10                  Plaintiffs,                      ORDER
11   v.
12   Jami Snyder,
13                  Defendant.
14
15
16            This matter having come to be heard on Defendant’s Unopposed Motion for

17   Extension of Time to Respond to Complaint and Motion for Preliminary Injunction and
18   for good cause shown;

19            IT IS HEREBY ORDERED that Defendant’s Motion is granted, and Defendant

20   may have until September 28, 2020 to respond to Plaintiffs’ Complaint and Motion for
21   Preliminary Injunction herein.
22            Dated this 25th day of August, 2020.

23
24
25
26
27
28
